Citation Nr: 0927016	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-16 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 
 
2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970 and from March 1970 to June 1974.  The appellant 
is the Veteran's widow. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina that denied the appellant's claim 
of entitlement to service connection for the cause of the 
Veteran's death and entitlement to DIC under 38 U.S.C. § 
1318.  The appellant perfected a timely appeal of this 
determination to the Board.  

In a September 2007 written statement, the appellant's 
representative indicated that the appellant wished to claim 
an increase in her death pension benefits on the basis that 
she was so disabled that she was unable to perform the tasks 
of everyday living or to protect herself from the hazards of 
everyday living.  She also submitted evidence pertinent to 
this claim.  The RO has not yet addressed this issue.  
Therefore, the matter is referred again to the RO for 
appropriate action.
 
The case was remanded in December 2007 for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Court of Appeals of Veteran's Claims (Court) has held 
that in the context of a claim for DIC benefits, section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 
(2007). 
 
The appellant was sent a notice letter with respect to her 
DIC claim in July 2006, but such notice did not comply with 
the Court's directive.  The issue was remanded in December 
2007 for proper VCCA notice in compliance with Hupp.  The 
appellant was sent VCAA notice in March 2008; however, the 
notice fails to comply with the Court's requirements as noted 
above.  Specifically, the VCAA letter did not provide 
statement of the conditions for which the Veteran was service 
connected at the time of his death nor did it provide an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The failure to comply with the Board's 
directive in this matter constitutes a violation of the 
appellant's due process rights, which requires another remand 
of this appeal.  Stegall v. West, 11 Vet. App. 268 (1998). 

In February 2009, the RO sent a development letter to the 
appellant notifying her that the VA needed another signed 
Form 21-4142 Authorization and Release of Information for the 
Anmed Medical Health Center because the treatment records 
were mistakenly requested in the appellant's name and not the 
Veteran.  In February 2009, the appellant submitted a signed 
VA Forms 21-4142.  The RO has not attempted to obtain these 
records despite receipt of the signed VA Forms 21-4142.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Please send the appellant a VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that provides: 
(1) a statement of the conditions, if 
any, for which a Veteran was service-
connected at the time of his death; (2) 
an explanation of the evidence and 
information required to substantiate a 
cause of death claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to 
substantiate a cause of death claim 
based on a condition not yet service-
connected.  The notice letter should be 
sufficiently "tailored," and must 
respond to the particulars of the 
application submitted, as outlined by 
the Court in Hupp.

2.	The RO should attempt to obtain any 
medical records from Anmed Medical 
Health Center.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the 
appellant's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate review, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



